August 29, 2008


Ms. Sherry L. Peel
Office of the Attorney General of Texas
P.O. Box 12548
Austin, TX 78711
Mr. Richard H. Kelsey
Kelsey Kelsey Collister & Hickey
P.O. Box 918
Denton, TX 76202-0918

RE:   Case Number:  05-0236
      Court of Appeals Number:  02-04-00035-CV
      Trial Court Number:  CV-93-00637-C

Style:      THE STATE OF TEXAS
      v.
      J. GRADY BROWN, JR.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Cynthia        |
|   |Mitchell           |